                              ATTACHMENT
                   Case: 3:20-cv-01039-bbc Document 1
                                                    #: 1 Filed: 11/17/20 Page 1 of 5



                              COMPLAINT FORM                                         "let CFNI°
                                                                                              /
                        (for non-prisoner filers without lawyers)                                  I.Ea'
                                                                                2029 NOVI); Pll 30
                 IN THE UNITED STATES DISTRICT COURT                             ltEsTER
                                                                               CL Efitif nts'
         FOR THE V1/.4 1e54e(A. DISTRICT OF W itons;n                                   uswelPsElinfariv.
                                                                                       viD or

(Full name of plaintiff(s))

 Rnakott M 461,1tee
                                                                  20        CV 1039_ BEIC
       vs                                                 Case Number:
                                                          a60    201 761 02 01 C.
Full name of clefenclant(s)).                                          /.71761 Q 136
                                                          (to be scr
                                                                   )plied by clerk of court)
(v (IAN,          Mew-0-pol; +-an                           240Li lb ge) 6 7SC-
School Dis‘fick-



A. PARTIES

       1.     Plaintiff is a citizen of   V, iSCOnS; n                   and resides at
                                             (State)

       1292 Soul+, Syent
                                            (Address)
                                                                  -A


       fif Mote-than one plaintiffisfihing, use andther piece cif papefy.



                                 Attachment Otte (Complaint) -1
            Case: 3:20-cv-01039-bbc Document #: 1 Filed: 11/17/20 Page 2 of 5




      Social S\-oetie and Curceal-                       ven4-5 4o oil
      Sloclen+s ona Crection an inckuNdia enviconinnert+
      Special &Soca-lion                    alon5 tAsi+h a3jç (oal)
      5Wilert-15 in 31,-,e, alas5 men-) wilhu3ST Oelen4S
      e5peciAlli4e 59ecici educalicn sAucl.en+s i 61556-1i.n3
      khenn Throuji-Noo. 4-14e, ctaj (165iat 4 o04-5ide)
      CkcA3coon--) plcirlirmj       ma                   iCkcSWQ €-5S cn

               'Cnc   5fecica educet14ov, SksAerel-S and At,
                                                                dual; red
      yineat I C loos room Crea1o3                  I

      Ec\A)CCAViOn P •     5 CIEN 4Rr 3edCJ ecticaliam
      Skoden+S mid cciciOrakini                    EP imea1ini5 Ce+c).
`A)   GwAy6nc,a4- -Rtea. 441-3 Cornebibir Gui-Vh .c64
      "Rit1-5 ni4iorn on I\ yin1201.7 assed-in +Ina*
      i4sfonden+ on far ly Marai nal i7_e2 kela +o a
       Agereal- Slcinclord),Inarritthea 65142. Loorth eirivien mat
      Dna                        Ok5ari5.\- her beratLe GC her rite
      (6166-1) or Co\nr (Arlen oncl. inCe-lali                              icfoosyn
      a Froiclice) on Sevra I ockationSviten 5l-'e Conlph)frieti,
      Connpkncn4 scte rc& hel fu o                                LA3   kk cnworvitc5
      Cfectitct a tv4i1-it, k,Jorik enuVonmen-1- cnd voctincillze,d


                                Attachment One (Complaint) -3
     Case: 3:20-cv-01039-bbc Document #: 1 Filed: 11/17/20 Page 3 of 5




(AnA Stor3aled her and 01-Iner                           ccnPt med (ions
C9-03 eit) by po-I-1-t in a in5pairal-e, cabin Over-nail+
C;(1 The uenct                      61{44 end Sloaent, The.
n0new\canon-1- rAlt) Clotirhea -3/4-Incd- 44/16 waS -1-0
        -Pear rA1on,9 (fah okker C.JOnL, re10-lea n ea rene,




                         Attachment One (Complaint) —3
   Case: 3:20-cv-01039-bbc Document #: 1 Filed: 11/17/20 Page 4 of 5




  JURISDICTION

        I am suing for a violation of federal law under 28 U.S.C. § 1331.

                             OR

  Eli   I am suing under state law. The state citizenship of the plaintiff(s) is (are)
        different from the state citizenship of every defendant, and the amount of
        money at stake in this case (not counting interest and costs) is


  RELIEF WANTED

  Describe what you want the court to do if you win your lawsuit. Examples may
  include an award of money or an order telling defendants to do something or
  stop doing something.

- pat               (WI
- 026.2D a/ /e                  writ'sor rahseS                             isece
   g       14-c  f4 rinq L                      - he

    .ko      bC Made tclht 4e,

     4-YorT ieec




                          Attachment One (Complaint) --4
      Case: 3:20-cv-01039-bbc Document #: 1 Filed: 11/17/20 Page 5 of 5




E.    JURY DEMAND

            Jury Demand - I want a jury to hear my case
                             OR
      E     Court Trial — I want a judge to hear my case


Dated this k        day of Li                          20   7.0

                   Respectfully Submitted,



                   Signature of Plaintiff

                                 Ioo -24A 2 b
                   Plaintiff's Telephone Number

                     COelneli-e meekreeei                (Ong
                   Plaintiff's Email Address

                    2861'3 50tAin            yene    tU
                                  \/\) 6311
                   (Mailing Address of Plaintiff)

                    (If more than one plaintiff, use another piece of paper).

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

      I DO request that I be allowed to file this complaint without paying the filing
      fee. I have completed a request to proceed in the district court without
      prepaying the fee and attached it to the complaint.

111   I DO NOT request that I be allowed to file this complaint without prepaying the
      filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
      complaint.




                              Attachment One (Complaint) —5
